On application of appellants for a rehearing the court has reopened the above case and reconsidered that portion of the former opinion filed herein, ante, p. 263, which holds that "The report and findings of the master constituted a prima facie
showing of the correctness of the items in issue." At the rehearing the question was argued and written memoranda of authorities submitted. Nothing has been presented which causes us to doubt the correctness of our views heretofore expressed or to warrant us in receding from our former opinion. *Page 477 
The opinion heretofore filed herein will therefore be adhered to and the cause will accordingly be remanded to the circuit court and it is so ordered.